1. The plaintiff paid the town before the time to notify him of the sale had expired, and therefore he is in no position to complain of want of notice. P.S., c. 61, s. 8.
2. It was the mortgagor's duty either to pay his taxes or to expose personal property within fourteen days after he was notified of the tax; and as he failed to do either, the collector was authorized to sell the house when and as he did, provided it is real estate within the meaning of section 13, chapter 60, Public Statutes, which is held to give the collector a lien on the mortgagor's real estate for all the taxes assessed against him. Drew v. Morrill, 62 N.H. 23, 26.
3. Section 21, chapter 61, Public Statutes, makes such a building as the ice-house in question real estate within the meaning of section 13, chapter 60, Public Statutes. Consequently the collector had a lien upon it for all the mortgagor's taxes.
Case discharged.
All concurred.